SULLIVAN, Judge.
In this workers’ compensation case, Defendant filed an exception of lack of subject matter jurisdiction, claiming that it was immune from suit in the Louisiana Department of Labor, Office of Workers’ Compensation, due to its sovereign status as an Indian nation. The workers’ compensation judge sustained the exception and dismissed Plaintiffs suit.
After reviewing the law and the evidence, we conclude that the issues in this case are essentially identical to those in our recent decision of Ortego v. Tunica Biloxi Indians of La. d/b/a Paragon Casino, 03-1001 (La.App. 3 Cir. 2/4/04), 865 So.2d 985. Finding Ortego controlling, we affirm the dismissal of Plaintiffs suit.
Decree
For the foregoing reasons, the judgment of the Office of Workers’ Compensation granting Defendant’s exception of lack of subject matter jurisdiction is affirmed. Costs of this appeal are assessed to Plaintiff-Appellant, Laura Stelly.
AFFIRMED.